Citation Nr: 0334056	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for residuals of surgery (transthoracic 
repair of esophageal hiatal hernia) performed at a VA medical 
facility in 1957.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law






INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1948 to July 1954.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office  in Cleveland, Ohio 
(the RO).  

The procedural history of this appeal is long and complex, 
and is more fully described in previous Board decisions and 
remands.

In a March 1999 Board decision, the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected duodenal ulcer was denied.  The issue of 
whether new and material evidence had been received which was 
sufficient to reopen the veteran's claim of entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 was 
remanded to the RO.  The veteran appealed the Board's denial 
of the increased rating claim to the United States Court of 
Appeals for Veterans Claims (the Court).  In a memorandum 
decision dated November 16, 2000, the Court vacated the 
Board's decision as to the increased rating claim and 
remanded the case.  In April 2001, the Board in turn remanded 
the case to the RO for additional development.  After 
development was completed, the case was returned to the 
Board.  

In June 2003 the Board, noting that in April 2003 the veteran 
had requested a personal hearing before a Veterans Law Judge 
at the RO remanded the case to the RO so that such hearing 
could be scheduled.  A personal hearing was duly scheduled to 
be held on October 28, 2003.  Neither the veteran or his 
attorney appeared.  They have offered no explanation for 
this, nor did they request re-scheduling of his hearing.  The 
hearing request is accordingly considered to have been 
withdrawn.  See 38 C.F.R. § 20.704(b) (2003).  


In the Board's March 1999 remand, the issue of service 
connection for a "nervous disorder" (by which the veteran 
evidently meant a psychiatric rather than a neurological 
condition) was referred to the RO for appropriate 
development.  The RO sent the veteran a letter in April 1999 
advising him that this claim had previously been denied and 
that he would therefore need to submit new and material 
evidence to reopen the claim.  The RO sent him another letter 
in July 2001 requesting that he indicate whether he intended 
to submit medical information to reopen this claim.  In July 
2001, the RO received a statement from the veteran wherein he 
set forth his account of history of treatment for nervous 
episodes beginning in service and continuing in the years 
thereafter.  The veteran did not submit the requested medical 
evidence.  If the veteran and his attorney wish to pursue 
that claim, they should contact the RO.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order to ensure full and complete compliance with the 
enhanced duty to notify and duty to assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A].

The issues currently on appeal were pending as of the date of 
passage of the VCAA, November 9, 2000.  The Court has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Huston v. Principi, 17 Vet. App. 195, 203 (2003).

The Court in Holliday stated further that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for VA to provide notice to 
the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [when VA receives 
substantially complete application for benefits, it has 
obligation to notify claimant of any information and medical 
or lay evidence necessary to substantiate the claim]; see 
also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  In this case, the RO sent the veteran a VCAA 
notice letter in May 2001, but this letter was sent only in 
connection with his claim of entitlement to an increased 
rating for his duodenal ulcer.  No such notice was provided 
by the RO to the veteran with respect to the other pending 
claim seeking section 1151 benefits for the hiatal hernia 
repair surgery performed in 1957.

Moreover, the Board notes that since the issuance of the 
Charles decision, the Court has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to all claims subject to an 
appealed Board decision.  It is abundantly clear from these 
judicial rulings that providing a veteran-claimant with 
general VCAA notice or failing to furnish the VCAA notice 
with regard to all appealed claims, will not satisfy the 
VCAA, as interpreted by the Court.  Hence, as there is in 
this case VCAA-notice only with respect to one of the two 
appealed claims, it is reasonable to conclude that the VCAA 
notice is generally defective as to the entire appeal.

In addition to the above, higher-level judicial precedent has 
addressed the notification requirements of the VCAA.  
Specifically, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (the PVA case), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found in the PVA case 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

In this case, the May 2001 VCAA notice letter is misleading 
and defective in two respects.  First, while the letter 
indicates that a response was required by July 8, 2001 - a 
60-days period calculated from the date of the letter (May 8, 
2001) - the notice was defective on its face because the 
letter was re-mailed to veteran on June 21, 2001, and 
therefore, he was actually given less than 60 days to 
respond.  Second, the letter was defective because he was not 
advised that a full year was allowed to respond to the VCAA 
notice.  Therefore, the Agency of Original Jurisdiction must 
take this opportunity to inform the veteran which portion of 
the information and evidence, if any, is to be provided by 
him and which portion, if any, VA will attempt to obtain on 
his behalf, as to each appealed claim, and he must be 
informed that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with appropriate written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
appeal seeking increased compensation for 
the service-connected duodenal ulcer as 
well as for the claim seeking section 
1151 benefits, and the evidence, if any, 
that VBA will obtain for him with respect 
to these specific claims.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
attorney an adequate supplemental 
statement of the case.  VBA should then 
allow the veteran an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


